Citation Nr: 9908345	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for malaria. 

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from February 1965 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for anxiety disorder and malaria, and also 
denied entitlement to a permanent and total disability rating 
for pension purposes.

The case was previously before the Board in June 1995 when it 
was remanded for further evidentiary and procedural 
development. 

The Board observes that by a rating action in September 1997 
the RO denied entitlement to service connection for 
peripheral neuropathy claimed as secondary to exposure to 
herbicides.  The veteran filed a notice of disagreement with 
that determination in October  1997 and a statement of the 
case was issued in January 1998.  Inasmuch as the veteran did 
not perfect his appeal of that issue it is not subject to 
appellate review and will not be addressed in this decision.  
In March 1998, the veteran filed a claim for service 
connection for PTSD which was denied by the RO in August 
1998.  The veteran was notified and it is not shown that he 
has filed a notice of disagreement with that determination.  
It is not before the Board for review and is not inextricably 
intertwined with the issues on appeal.  We further note that 
on VA examinations in October 1990 and August 1993 the 
veteran reported lacerating his right wrist while in service 
in 1965.  The question of whether the veteran is seeking to 
file a claim for service connection for residuals of a wrist 
laceration is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The record is devoid of medical evidence to demonstrate 
an etiological link between the current psychiatric disorder 
and active service.  

2.  The record is devoid of medical evidence of malaria.

3.  All evidence necessary for an equitable disposition of 
the veteran's pension claim has been developed. 

4.  The veteran is not shown to be unemployable as a result 
of permanent disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for malaria.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  The veteran is not permanently and totally disabled 
within the meaning of the governing law and regulations. 38 
U.S.C.A. §§ 1155, 1502, 1521, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, 4.1, 4.2, 4.7, 4.10, 4.16, 4.17, 4.18 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for medical evidence of 
a psychiatric disorder or malaria.  A malaria smear and blood 
tests conducted in November 1966 were negative for evidence 
of malaria.  On the medical history portion of his January 
1967 separation examination, the veteran reported a history 
of nervousness in Vietnam.  No pertinent abnormalities were 
noted by the examiner on clinical evaluation at that time.  
Psychiatric status was reported to be normal on clinical 
evaluation.

VA outpatient treatment records dated in August 1976 show the 
veteran was seen with complaints of pain in the epigastric 
region, particularly the stomach area, associated with 
postural changes, and he also reported a productive cough.  
Objective examination was negative except for pain in the 
sternal area on palpation.  The assessment was costosternal 
pain.  The veteran was seen in March 1977 with chest pain and 
tenderness.  At that time the assessment was recurrent 
costochondritis.  Clinical records dated in September 1977 
show the veteran complained of neck pain with radiation to 
the shoulder after hanging curtains.  He also noted 
postprandial epigastric pain.  The assessment of his symptoms 
was torticollic neck, and spastic colon.  

Medical records received from the State Insurance Fund show 
the veteran was seen in September 1988 for contusion to the 
right side of the head, caused by a panel falling on him, 
while he was working as a carpenter.  The veteran reported he 
was stunned for several minutes.  X-rays disclosed no 
abnormalities.  Treatment involved pain medication, and rest. 
In October 1988 the veteran was treated for headaches and 
cervical muscle spasms, and in December 1988 he was seen with 
complaints of insomnia, easy forgetfulness and occasional 
disorientation.  

Insurance Fund records dated in June 1989 reflect the 
veteran's complaints of dizziness, as well as headaches and 
neck pain.  Neurologic evaluation, including an 
electroencephalogram (EEG), revealed no neurological deficit.  
The impression was mild postural vertigo of cervical origin.  
X-rays disclosed cervical spondylosis, and x-rays of the 
skull were essentially negative.  An ear, nose and throat 
(ENT) evaluation conducted in July 1989 was normal.  A 
computerized tomography (CT) scan also conducted at that time 
disclosed encroachment of the left neural foramina at the C5-
C6 level.  There was no indication of herniated nucleus 
pulposus, spinal stenosis, or intrinsic cord abnormalities. 

Additionally, in July 1989, the veteran's wife reported that 
he had undergone a change in personality.  On psychiatric 
examination conducted in August 1989 the veteran reported 
occasional disorientation and confusion.  Additionally, his 
hands shivered and his left leg limped.  His symptoms 
reportedly varied from time to time.  He startled when the 
telephone rang, and also reported that since his September 
1988 accident he had been easily disturbed and scared, with 
difficulty concentrating.  He was frequently forgetful and 
had to redo his work because of errors.  He had not worked 
since May 1989.  It was recorded that the veteran got along 
well with his family and co-workers.  The examiner found the 
veteran had adequate intellect, perception, concentration, 
memory and judgment.  His thoughts were logical, coherent and 
relevant, and he had no suicidal or homicidal ideas.  The 
diagnosis was Axis I: Generalized stress disorder.

In February 1990 the veteran underwent an audiologic 
evaluation because of ongoing complaints of vertigo, which 
reportedly occurred once every two months, primarily when he 
was lying face down or on his right side.  It was recorded 
that he had been diagnosed with Meniere's disease.  The 
audiologic evaluation indicated that both middle ears 
functioned normally.  

In April 1990 the veteran complained of discomfort in the 
upper back and shoulders.  He requested additional x-rays, 
which revealed minimal spondylosis of the thoracic spine.  Of 
record is a certificate dated in April 1990 and signed by the 
veteran's physician, which states that he was totally 
disabled due to vertigo.  When the veteran was seen in May 
1990 he reported a "crisis episode" said to resemble a 
catatonic state.  The examiner recorded that the veteran was 
asymptomatic. 

A discharge report dated in October 1990 shows that following 
multiple sessions of psychotherapy, over a period of months, 
the veteran reported he was anxious, nervous, tearful, 
preferring to remain isolated, and not talking at home.  He 
also complained of nightmares and related that his left leg 
failed, going out of control, and causing him to fall.  The 
veteran's condition was considered slightly improved.

VA outpatient treatment records dated from July 1989 to 
August 1990 show the veteran was seen on multiple occasions 
for headaches and vertigo.  The diagnosis in August 1990 was 
depressive reaction.  The report of an August 1990 VA medical 
consultation shows the veteran indicated to the examiner that 
his feelings of depression, anxiety, and tension began after 
his head injury two years earlier.  From August 1990 to June 
1992 the veteran was seen for VA outpatient treatment for 
depressive disorder.  In December 1990 he told a social 
worker that he was dealing with his war memories, which 
included a dead child and woman, but had not worked since his 
head injury.  Since that accident he reported difficulty 
concentrating as well as head pain, vertigo, and blackouts.  
At that time the veteran also complained of chest pain and 
shortness of breath, with weakness in the lower extremities.  
The diagnosis was costochondritis.  

VA examinations were conducted from July to October 1990.  A 
neurological evaluation revealed no neurological deficits.  
The veteran was also evaluated by a psychiatrist, who 
deferred diagnosis, and by a psychologist.  The reports of 
the latter two examiners show the veteran gave a history of 
symptoms following an on the job head injury approximately 
two years earlier.  Chief among his complaints were headaches 
and vertigo, and he also reported aches and pains affecting 
other parts of the body.  In addition, the veteran described 
irritability, poor frustration tolerance, and ill-humor most 
of the time, as well as a preference for staying alone, 
occasional crying, and a negative outlook.  He further 
indicated that he was bothered by noises, and he gave a 
family history of neuro-psychiatric conditions.  At the time 
of examination the veteran was receiving treatment through 
the State Insurance Fund.  His medication had been adjusted 
after he reportedly reacted to one drug with excessive 
sleeping and an episode of vertigo.  He related that he had 
been seen by various specialists, with no organic cause found 
for his symptoms.  His psychiatrist had reportedly told the 
veteran that his physical symptoms were secondary to anxiety 
disorder.  Psychological test data indicated the veteran was 
an anxious man, who was inpatient, irritable, and judgmental.  
It was noted that there were no significant signs of organic 
damage and no psychosis.  His predominant traits were 
generalized anxiety, intense concern with somatic symptoms 
and depressive attitude toward life.  The psychologist's 
diagnostic impression was anxiety disorder, not otherwise 
specified, secondary somatization.  

Insurance Fund medical records dated in December 1990 show 
the veteran was given appointments for vocational 
rehabilitation, and to be seen by the medical inspector.  

Of record are private medical reports dated from March to May 
1991, which indicate the veteran received acupuncture 
treatment for complaints of pain in the head, posterior neck, 
low back and right arm.  

VA examinations were conducted from September to November 
1991.  On eye examination in September 1991 the assessment 
was small pterygium, right eye.  His vision was 20/20 
bilaterally.  No significant cardiovascular disease was found 
on cardiology evaluation in October  1991.  The report of a 
general surgical examination conducted in November 1991 shows 
the veteran complained of loss of strength and functional 
limitation of the right arm after sustaining an injury to the 
right wrist by broken glass.  Objective examination revealed 
a well healed scar on the wrist and forearm.  The report, 
which is partially legible indicates that there was no 
functional limitation of the wrist and fingers, and noted 
evidence of loss, mild to moderate, of fingers flexor 
muscles.  The diagnosis was laceration wound to the upper 
extremity as described.  Chest x-rays conducted by VA in 
December 1991 were negative.  

When the veteran testified as his personal hearing in 
November 1991 he related that while serving in Vietnam he was 
hospitalized with fever.  Reportedly, a doctor told him that 
his symptoms reflected malaria.  Subsequent to service he had 
experienced similar fevers on several occasions, but no 
doctor had attributed the fever to malaria.  With regard to 
his psychiatric disorder the veteran indicated he felt that 
this condition had already begun when he was discharged from 
active service.  According to the veteran he had experienced 
nervousness, and irritability, with resultant marital 
problems, but because he disliked doctors, he did not seek 
treatment until his accident in 1988.  At the time of the 
hearing the veteran noted he was very jumpy and stated the 
reason he could not work was due to his nervous disorder, and 
inability to sleep, as well as headaches, neck pain, and 
intermittent sharp pains he experienced in his extremities.  
He also reported that his hands shook.  He said that doctors 
had told him not to work with tools because he was so shaky.  
Further, he reported he experienced vertigo in the morning 
and had had periods of disorientation.  According to the 
veteran he had returned to work after his accident, from 
January 1989 until May 1989, when he began experiencing 
dizziness.  He indicated he had not worked since that time.  
The veteran also stated that his psychiatrist had told him 
that his psychiatric disorder had developed from accumulated 
experiences since childhood, exacerbated by his accident.  
Reportedly, the diagnosis was post traumatic stress disorder.  

Medical records from the Department of Health dated from 
October 1991 to December 1992 reflect ongoing counseling and 
medication for psychiatric symptoms with somatic complaints.  
The veteran's wife also reported episodes of rage. 

Also of record is a private medical report dated in December 
1991, signed by Rafael E. Escabi, M.D., who related that he 
had attended the veteran on three occasions and found him to 
have an undetermined fear of open spaces and persons.  
According to the veteran his condition began after his head 
trauma in September 1988.  The diagnostic impression was post 
traumatic stress disorder, agoraphobic phobias and 
"headaches ???".  

The report of a VA examination dated in August 1993 shows the 
veteran reported an injury to his right upper extremity while 
in service in 1965 and complained of continued loss of 
strength in the right arm when exerting force.  The examiner 
noted a laceration scar extending over the lateral distal 
third of the forearm to the wrist.  There was no limitation 
of motion.  Evidence was noted of some loss of muscle tissue 
of the flexor carpi ulnaris muscle.  The diagnosis was 
laceration of the right upper extremity, residuals as 
described.

VA outpatient treatment records dated from February to March 
1996 show the veteran was seen with complaints of pain in the 
left upper quadrant radiating to the low back.  A barium 
enema conducted in March 1996 was essentially negative, 
revealing spondylitic changes in the lumbar spine.  

On VA general medical examination conducted in November 1997 
the veteran gave a history of abdominal pain, after returning 
from Vietnam which was relieved by medication provided at a 
VA medical facility, with no reoccurrence.  It was considered 
that the symptoms reflected gastritis.  At the time of the 
examination the veteran was employed in construction work.  
He complained of occasional fatigue in his dominant right 
hand.  Examination of the skin was negative with the 
exception of a scar on the right wrist due to a laceration 
sustained in service.  Examination of the chest and 
cardiovascular system was negative.  On evaluation of the 
musculoskeletal system there were no muscular problems with 
the exception of occasional weakness in the right arm and 
legs, and pain in the articulations at times.  The diagnoses 
were 1. Possible degenerative joint disease or polyarthritis. 
2. Chronic anxiety.  3. Chronic gastritis.  

VA outpatient treatment records dated in May 1997 to February 
1998 reflect treatment for depressive disorder on multiple 
occasions.  In May 1997 and in October 1997 the veteran told 
the examiner that he was currently employed in the 
construction industry.  

A VA psychiatric examination was conducted in November 1997.  
It was reported that the veteran's records were reviewed and 
that they included the reports from the doctor who had 
treated the veteran through the State Insurance Fund.  During 
the examination the veteran related that following the 
disallowance of his claim by the Insurance Fund in 1992, he 
had returned to work in the construction industry where he 
had been employed since that time.  He noted problems with 
his supervisors.  Objective examination revealed the veteran 
was alert, and in contact with reality.  He was not psychotic 
and was well aware of the interview situation.  His answers 
were relevant and coherent.  There were no active delusions 
or hallucinations and he was not suicidal or homicidal.  He 
complained of anxiety, which was generally manifested in a 
multiplicity of somatic symptoms.  The examiner noted that on 
most occasions when the veteran had complained of chest pain, 
abdominal discomfort and various aches and pains, no physical 
cause had been found for the symptoms.  The veteran also 
indicated occasional depression, lack of energy, hypersomnia, 
and cryfulness.  His affect was described as adequate, and 
his mood was tense and apprehensive.  His memory was well 
preserved and intellectual functioning was considered 
average.  The veteran's judgment was fair, but his insight 
was poor.  In preliminary comments related to diagnosis the 
examiner noted that the veteran's private medical doctor had 
made a diagnosis of post traumatic stress disorder in 
December 1991 in a certificate which very clearly stated that 
the diagnosis was secondary to head trauma sustained in 1988.  
At no point had the veteran's psychiatric disorder been found 
related to his military service, and the current examiner 
also did not find any relationship between the psychiatric 
condition and service.  The diagnosis was Axis I: generalized 
anxiety disorder with very strong somatization features and 
some depression.  Axis II: dependent personality features.  
Axis V: The veteran was rated 60-65 on the Global Assessment 
of Functioning (GAF) scale.  

Entitlement to Service Connection for Malaria and A 
Psychiatric Disorder 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the Board finds that the appellant's 
service connection claims are not well grounded.  To sustain 
a well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown,  7 Vet.App. 498 (1995).  

The veteran asserts that he is entitled to service connection 
for malaria, which allegedly had its onset during active 
service.  However, the record in this case is devoid of 
medical evidence of malaria at any time during or subsequent 
to service.  In fact, two clinical tests conducted in 
November 1966 were negative for evidence of the disease.  
Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran that symptoms noted after service reflected malaria 
because lay persons (i.e., persons without medical training 
or expertise) are not competent to offer opinions concerning 
medical diagnosis or causation.  Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the absence 
of any medical evidence of malaria the service connection 
claim is not plausible.  

The veteran also claims service connection for a psychiatric 
disability.  He maintains essentially that nervousness he 
reportedly experienced while serving in Vietnam represented 
the onset of his current psychiatric disorder.  In this 
regard the Board notes that, although the veteran indicated a 
history of nervousness in Vietnam at the time of his 
separation examination, his service medical records reflect 
no objective evidence of psychiatric illness in service.  
Indeed, clinical evaluation at the time of separation was 
reported to be normal.  The earliest medical evidence of a 
psychiatric disorder dates from 1988, more than 20 years 
after the veteran's separation, and there is no evidence of 
psychosis during the presumptive period of one year following 
separation.  Moreover, the record reveals no medical evidence 
or opinion to demonstrate an etiological nexus between the 
currently diagnosed psychiatric disorder and any symptoms or 
events noted in service.  As noted above, the veteran's 
private physicians have related his current mental illness to 
head trauma sustained in 1988.  Recently, the VA examiner who 
evaluated the veteran in November 1997 concluded that there 
was no evidence of a relationship between his psychiatric 
disorder and his military service.  Inasmuch as the veteran 
is not qualified to provide the requisite medical evidence of 
a currently diagnosed disability which is etiologically 
related to active service, the elements of a plausible claim 
are lacking.  Accordingly, the veteran's service connection 
claims must be denied as not well grounded.

Entitlement to a Permanent and Total Disability Rating for 
Pension Purposes.

The veteran also claims entitlement to a non service-
connected pension.  At the outset, the Board finds that the 
veteran has met his burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for pension is well-grounded; that is, the claim is 
plausible.  Additionally, there is no indication that there 
are unobtained records which are available and which would 
aid a decision in this case.  Accordingly, we conclude that 
the record is complete and that there is no further duty to 
assist the veteran in developing the claim, as mandated by 
38 U.S.C.A. § 5107(a).  

The law authorizes the payment of a pension to a veteran of 
war who has the requisite service and who is permanently and 
totally disabled. 38 U.S.C.A. § 1521 (West 1991).  A veteran 
is considered totally and permanently disabled if he is 
unemployable as a result of, lifetime disability which would 
render it impossible for an average person to follow a 
substantially gainful employment. 38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 3.340 (1995).  The Board notes that, in 
order to be entitled to a permanent and total disability 
rating for pension purposes, it must be established that the 
veteran is unemployable as a result of permanent 
disabilities.  It is not sufficient that the veteran is not 
employed; he must be permanently unemployable.  That is, the 
disability must be so severe and incapacitating that it would 
prevent him from ever being able to follow substantially 
gainful employment. 38 C.F.R. § 3.340.  

The disabilities must, alone or in combination, be ratable at 
100 percent under the Schedule for Rating Disabilities 
(Rating Schedule) 38 C.F.R. Part 4.  The law provides that 
total disability ratings may be assigned in cases where the 
schedular rating is less than a total rating, as long as the 
veteran's disabilities meet specified rating levels and the 
veteran is unable to follow a gainful occupation as a result 
of these disabilities. 38 C.F.R. § 4.16.  If there is one 
such disability, it must be ratable at 60 percent and where 
there are two or more disabilities, at least one must be 
rated at 40 percent or more, and the combined rating must be 
70 percent. Id.  Although 38 C.F.R. §  4.16 is designated for 
purposes of total ratings for compensation, 38 C.F.R. § 4.17 
makes the provisions of § 4.16 applicable to pension cases as 
well.  In addition, regulations set out at 38 C.F.R. § 4.15 
provide that total disability will be considered to exist if 
there is permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight in both 
eyes, or becoming permanently and totally bedridden are 
considered permanent and total disabilities.  Further, when 
the percentage requirements are not met a permanent and total 
rating may nevertheless be assigned for pension purposes 
where the veteran is unemployable by reason of disabilities, 
age, education, and previous occupational experience.  38 
C.F.R. § 3.321(b)(2).  Marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
VA pension, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. 38 C.F.R. § 38 C.F.R. § 4.16 (a)(2).

Review of the evidence in this case reveals that the only 
chronic disorder reflected by the record, which is rated as 
greater than zero percent disabling, is the veteran's 
generalized anxiety disorder with strong somatization 
features and depression, evaluated as 30 percent disabling.  
Accordingly, he does not meet the schedular percentage for a 
total rating under 38 C.F.R. § 4.16.  Moreover, the veteran 
has not presented evidence that he is unable to obtain or 
retain gainful employment due to permanent disability.  In 
fact, the only pertinent evidence shows the veteran has 
reported to VA medical personnel on multiple recent occasions 
that he is employed as a construction worker.  On VA 
examination in November 1997 he related that in 1992 he 
returned to active employment in the construction industry, 
where he had worked since that time.  There is no evidence, 
or even a claim, that the veteran's work constitutes only 
marginal employment.  Additionally we note that while he had 
not been working for a period of time following his injury at 
work he has reported returning employment.  Inasmuch as he is 
not shown to be unemployable due to permanent disabilities 
the veteran's claim for non service-connected pension must be 
denied.  

Although we have considered the doctrine of affording the 
veteran the benefit of any existing doubt, the evidence in 
this case is not so evenly balanced as to permit the 
application of the provisions of 38 U.S.C.A. § 5107(b).  


ORDER

The claims for service connection for a psychiatric disorder 
and malaria are denied as not well grounded.

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 16 -


